Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Kimberly Newman, Appellant                            Appeal from the 76th District Court of
                                                      Titus County, Texas (Tr. Ct. No. 36984).
No. 06-13-00063-CV          v.                        Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
Mildred L. Bryan, Appellee                            participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render judgment in favor
of Appellant on her pleas to the jurisdiction.
       We further order that the appellee, Mildred L. Bryan, pay all costs of this appeal.


                                                       RENDERED OCTOBER 9, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk